Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 16/619,344, now issued as US Patent No. 11,001,823, which is a 371 of PCT/CN2019/072894.
The response filed on November 30, 2021 has been entered.
Claims 1-7 are pending.

Election/Restrictions
Applicant's election with traverse of the election of species of the design primers I-f and I-r of claim 6 in the reply filed on November 30, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in examining all the claims and because at least generic claim 1 should be in condition for allowance.  Since claim 6 is free of the prior art, the Requirement for Election of Species is withdrawn. 

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement

 
Specification
This application is a contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  To be in compliance, applicants are required to identify nucleotide sequences of at least 10 nucleotides and amino acid sequence of at least 4 amino acids in the specification by a proper sequence identifier, i.e. “SEQ ID NO:”, see MPEP 2422.01).  It is particularly noted that the sequences on page 8, for example, lack sequence identification numbers. 

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  claim 4 recites “desigh” in line 2 and claim 6 recites “desigh” in line 1. It appears that Applicant has meant to recite “design”. Appropriate correction is required. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 3-4 and 6-7 and claim 5 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), s second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “gene is derived from A. facilis CCTCC NO: M 209044 (GenBank Accession no. KJ001820)” in line 2.  Claim 4 recites the limitation “amino acids at positions 324-371 of the nitrilase derived from “A. facilis CCTCC NO: M 209044 (GenBank Accession no. KJ001820)” in lines 3-5 and “amino acids at region 1-323 of the nitrilase amino acid sequence(GenBank Accession no: AAR97494.1) in lines 7-8”.  Claim 4 recites the limitation “amino acids at positions 324-371 of the nitrilase derived from A. facilis CCTCC NO: M 209044 (GenBank Accession no. KJ001820)” in line 2.  Claim 6 recites the limitation “amino acids at region 1-323 of the nitrilase amino acid sequence(GenBank Accession no: AAR97494.1) in lines 3-4”.  Claim 7 recites the limitation “amino acids at region 1-323 of the nitrilase amino acid sequence(GenBank Accession no: AAR97494.1)” in lines 3-4.
The metes and bounds of these limitations in the context of the above claims are not clear.  An amino acid/nucleic acid sequence identified by an Accession Number can be altered, whereas an amino acid sequence/nucleic acid sequence identified by a SEQ ID NO presented in a Sequence Listing is fixed and definite.  Claims are to be complete in themselves. Since the sequences of identified by the recited Accession Number can Acidovorax facilis CCTCC NO: M 209044 nitrilase, the amino acids at region “324-371” and “1-323” are highly ambiguous.  Examiner suggests direct reference to amino acid positions with a sequence identifier.   

Claim 4 and claims 5-7 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), s second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “obtain the nucleotide sequence of the nitrilase mutant” in lines 9-10.  The metes and bounds of these limitations in the context of the above claims are not clear.  Nitrilase is an enzyme and is comprised of amino acids.  Therefore, it is unclear how a nitrilase is defined by a nucleotide sequence.  Clarification is requested.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), s second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), s second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 recite nucleic acid sequences of the primers.  A nucleic acid sequence that requires compliance with the sequence rules is an unbranched sequence of ten or more nucleic acids.  Therefore, Applicant is required to comply with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims. See MPEP 2422.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/165,319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject 
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

	Claims 1-7 are pending.

	Claims 1-7 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652